Title: Alfred H. Dashiell to Thomas Jefferson, 1 December 1818
From: Dashiell, Alfred Henry
To: Jefferson, Thomas


          
            
              Sir,
              Ellicotts Mills
Decr 1st 1818
            
            I presume to intrude myself upon your notice, which your generosity will forgive: & if it is to ask a favour, nothing but the greatest confidence in that benevolence which you extend towards so many, & which I myself have formerly experienced, could have given me the courage, or furnished the inducement.
            Since my removal from New London to Md, I have been endeavouring to establish a Classical Seminary in the neighbourhood of Baltimore: but from the great competition in this business, my own youth, & especially from the want of certificates, or of papers accrediting me as a Teacher, in whom confidence had been reposed, or who was entitled to it, my undertaking has not met with that encouragement which I wish, & which I hope it will merit.
            My only resource, therefore, for the removal of these difficulties, is to apply to those by whom I was Known in Va & who honoured me with their attention, for a line, which will authenticate my standing in the Academy at New London, & the credit due to my fidelity as evinced in the publick examination of its students. Could you prevail on yourself, Sir, to give me something of this purport, I need not say how gratifying it would be to all who feel an interest in my welfare, nor what an essential serv benefit it would render
            
              Yr most humble & obt Servt
              A H Dashiell
            
          
          
          
            P.S. Should you I be honoured with an answer, have the goodness, Sir, to mention, where Francis is, & if he is pursuing his studies with his wonted diligence.
            
              AHD.
            
          
        